Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOTOKI (Pub. No.: US 2019/0371500).
Re claim 1, MOTOKI teaches a method for improving a current carrying capacity of a second-generation high-temperature superconducting tape, comprising: 
stretching the second-generation high-temperature superconducting tape in a high-temperature environment ¶ [0063]; and 
carrying out oxygenation heat treatment on the stretched second-generation high-temperature superconducting tape ¶ [0067].
Re claim 2, MOTOKI teaches the method of claim 1, wherein the second-generation high-temperature superconducting tape is plated with or without silver (FIG. 2, ¶ [0077]).
Re claim 3, MOTOKI teaches the method of claim 1, wherein a superconducting layer of the second-generation high-temperature superconducting tape comprises a rare-earth barium-copper-oxide compound or a rare-earth barium-copper-oxide compound containing a non-superconducting second phase (“YBa.sub.2Cu.sub.3O.sub.y is used as a RE123-based oxide superconducting thin film”, ¶ [0058]).
Re claim 5, MOTOKI teaches the method of claim 1, wherein an atmosphere in the high-temperature environment is oxygen, or an inert gas, or a mixture thereof; and a temperature of the high-temperature environment is 450-650°C ¶ [0101].
Re claim 6, MOTOKI teaches the method of claim 1, wherein a strain for stretching is 0.1-1%, and a time for stretching is 1 minute to 100 hours (12 hours, ¶ [0073]/[0101]).
Re claim 7, MOTOKI teaches the method of claim 1, wherein the oxygenation heat treatment comprises: keeping the second-generation high-temperature superconducting tape in a pure oxygen atmosphere at 400-500°C for 30 minutes to 5 hours (12 hours, ¶ [0101]).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by CN101714429 (hereinafter `429) filed in the IDS on 08/23/2019 [referring the Machine’s translation version].
Re claim 1, `429 teaches a method for improving a current carrying capacity of a second-generation high-temperature superconducting tape, comprising: 
stretching the second-generation high-temperature superconducting tape in a high-temperature environment (Example 1, step 2, page 5); and 
carrying out oxygenation heat treatment on the stretched second-generation high-temperature superconducting tape (Example 1, step 5, page 5).
Re claim 2, `429 teaches the method of claim 1, wherein the second-generation high-temperature superconducting tape is plated with or without silver (Example 1, step 3, page 5).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Solovyov (Pub. No.: US 2013/0324414).
Re claim 1, Solovyov teaches a method for improving a current carrying capacity of a second-generation high-temperature superconducting tape, comprising: 
stretching the second-generation high-temperature superconducting tape in a high-temperature environment; and 
carrying out oxygenation heat treatment on the stretched second-generation high-temperature superconducting tape ¶ [0035].
Re claim 2, `429 teaches the method of claim 1, wherein the second-generation high-temperature superconducting tape is plated with or without silver ¶ [0005].
Re claim 3, Solovyov teaches the method of claim 1, wherein a superconducting layer of the second-generation high-temperature superconducting tape comprises a rare-earth barium-copper-oxide compound or a rare-earth barium-copper-oxide compound containing a non-superconducting second phase ¶ [0003].
Re claim 4, Solovyov teaches the method of claim 1, wherein the preparation technique for the superconducting layer of the second-generation high-temperature superconducting tape comprises pulsed laser deposition ¶ [0035], chemical vapor deposition and chemical solution deposition.
Re claim 5, Solovyov teaches the method of claim 1, wherein an atmosphere in the high-temperature environment is oxygen, or an inert gas, or a mixture thereof; and a temperature of the high-temperature environment is 450-650°C ¶ [0035].
Re claim 6, Solovyov teaches the method of claim 1, wherein a strain for stretching is 0.1-1% (“RMS strain exceeding 0.2%”, ¶ [0035]), and a time for stretching is 1 minute to 100 hours (“approximately 30 minutes in oxygen”, ¶ [0035].
Re claim 7, Solovyov teaches the method of claim 1, wherein the oxygenation heat treatment comprises: keeping the second-generation high-temperature superconducting tape in a pure oxygen atmosphere at 400-500°C for 30 minutes to 5 hours ¶ [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894